Title: To Alexander Hamilton from William Brickell, 7 April 1800
From: Brickell, William
To: Hamilton, Alexander


          
            Sir
            Barracks near Averasboro: April 7th. 1800
          
          I observe, in the 13th section of an Act of Congress, for the better organizing the Troops &c. and approved the 3d Mar: 1799. That to every Brigade an Inspector shall be appointed.
          I am induced to solicit you for that appointment; in the Southern Brigade. Shou’d my request meet your approbation; I hope and flatter my self—that my Conduct will bear honorable testimony of the High–trust as well, the favor confer’d on him, who has the Honor to be Sir with great Respect Your most Obedt. and very Humb Servt.
          
            Will Brickell
            2d Major 6th Fedl. Regimt.
          
          The Honble Majr. General Alexr. Hamilton
        